Broomall, J.,
Upon hearing we entered an order on libellant for payment of $25 for costs and $50 for counsel fees to respondent. We held under advisement the question of alimony.
It appears from the testimony that respondent is well along in years, not of good health, has no property or means of support of her own, and is living with three adult children of the parties, for whom she does housekeeping. Libellant appears to be of good health, and, while the testimony is conflicting as to his earnings, he admitted making 75 cents an hour, exclusive of his overtime. His weekly wage, therefore, is at least $33 per week.
We do not deem it necessary to go into the merits of the case, which would involve the question of the refusal of our Quarter Sessions Court to make an order, as the Superior Court said in Lynn v. Lynn, 68 Pa. Superior Ct. 324, that “in proceeding for divorce it is the duty of the court to make a proper allowance to the wife, if she be not herself of sufficient ability, to enable her to maintain or defend her suit, having regard to the ability of her husband,” citing Waldron v. Waldron, 55 Pa. 231.
Therefore, we enter the following
Order. — And now, to wit, Nov. 22, 1926, the libellant is hereby ordered and directed to pay to respondent the sum of $7 per week from this date for alimony pendente lite, in addition to the order heretofore made.
From William R. Toal, Media, Pa.